Case 5:18-cv-01320-SMH-MLH Document 35 Filed 08/10/20 Page 1 of 2 PageID #: 139



                         UNITED STATES DISTRICT COURT

                    FOR THE WESTERN DISTRICT OF LOUISIANA

                                SHREVEPORT DIVISION

 MARK ALAN MORGAN                                  CIVIL ACTION NO. 18-1320-P

 VERSUS                                            CHIEF JUDGE HICKS

 STEVE PRATOR, ET AL.                              MAGISTRATE JUDGE HORNSBY

                                    JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, and noting the lack

 of written objections filed by Plaintiff, and determining that the findings are correct under

 the applicable law;

        IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT

 PREJUDICE for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of

 Civil Procedure.

        THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this 7th

 day of August, 2020.




                                      S. MAURICE HICKS, JR., CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT
Case 5:18-cv-01320-SMH-MLH Document 35 Filed 08/10/20 Page 2 of 2 PageID #: 140



                         UNITED STATES DISTRICT COURT

                    FOR THE WESTERN DISTRICT OF LOUISIANA

                                SHREVEPORT DIVISION

 MARK ALAN MORGAN                                  CIVIL ACTION NO. 18-1320-P

 VERSUS                                            CHIEF JUDGE HICKS

 STEVE PRATOR, ET AL.                              MAGISTRATE JUDGE HORNSBY

                                     JUDGMENT

           For the reasons stated in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and after an independent review of the record, including

 written objections filed by Plaintiff, and determining that the findings are correct under

 the applicable law;

     IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT

 PREJUDICE for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of

 Civil Procedure.

          THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this

       day of                                 2019.




                                   ______________________________________
                                    S. MAURICE HICKS, JR., CHIEF JUDGE
                                     UNITED STATES DISTRICT COURT
